DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 29 and 30.  Specifically, the prior art does not teach the features of the claim limitations that include defining a search scheme for applying a received search query on distributed data storage systems including an internal data storage system of the data index and query system and an external data storage system, and communicating, by the data intake and query system, instructions including at least a portion of the search scheme to a search service for application of the at least a portion of the search scheme on behalf of the data intake and query system, and based on the instructions, the search service communicates with the internal data storage system to receive first partial results and communicates with the external data storage system to receive second partial results in combination with the other limitations recited in the context of claims 1, 29 and 30. 
The closest prior art, Bitincka et al. (U.S. Patent No. 8,793,225 B1; hereinafter “Bitincka”) teaches a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the a system and method for processing search request by analyzing the received search request to identify request parameters and connecting to a system index of the search support system that is referenced in the request parameters in order to provide a search scheme for searching local and external data sources to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claim 1, 29 and 30.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157